PER CURIAM:
Leavon Z. Reeves appeals the district court’s order denying relief on his successive motion to reconsider the dismissal of his civil complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Reeves v. Owen & Sparrow, LLC, No. 1:10-cv-01075-TSEJFA (E.D.Va. Dec. 29, 2010). Reeves’s motion for transcripts at the Government’s expense is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.